Citation Nr: 1702917	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  13-00 398	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for lumbar spine disorder including arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rohde, associate counsel


INTRODUCTION

The Veteran, who is the appellant, had active duty service from August 2008 to August 2009.  

This matter first came before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the RO in Cleveland, Ohio, which denied service connection for a low back disability.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with mild facet joint arthropathy of the lower back, which is a form of arthritis.

2.  During service the Veteran experienced back pain after the events of wearing armor, carrying excessive weight, and riding in military vehicles.

3.  The Veteran experienced "continuous" symptoms of the low back arthritis since service separation. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for presumptive service connection for arthritis of the lumbar spine have been met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  As the instant decision grants service connection for arthritis of the lumbar spine, as mild facet joint arthropathy, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection for a Low Back Disability

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Degenerative joint disease is a chronic disease under 38 C.F.R. § 3.309(a).  "Degenerative joint disease, or osteoarthritis, is defined as arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of apposing joint surfaces with consequent distortion of joint position usually without bony stiffening."  Webster's Medical Desk Dictionary 501 (1986).  See Greyzck v. West, 12 Vet. App. 288, 291 (1999) (nonprecedential decision recognizing Stedman's Medical Dictionary 9, 1267 (26th ed.1995) for the proposition that "degenerative joint disease" and "degenerative arthritis" are forms of arthritis subject to presumptive service connection).  As such, 38 C.F.R. § 3.303(b) applies to the low back disability issue on appeal.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker, 
708 F.3d at 1338-40 (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and chronic diseases such as arthritis or cancer become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The Veteran asserts that a currently diagnosed arthritis, that is, mild facet joint arthropathy of the lower back, originated during active service.  The Veteran has advanced experiencing "continuous" symptoms of low back disability since service separation.

The Board finds that the Veteran is currently diagnosed with arthritis of the lumbar spine, as mild facet joint arthropathy.  A March 2014 private examination report, including discussion of a spinal MRI, conveys that the Veteran was diagnosed with mild facet joint arthropathy (arthritis) and degenerative disc disease (DDD) in the lumbar spine.

Facet joint arthropathy is simply another way to describe facet joint osteoarthritis. DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 158 (32nd ed. 2012).  The definition of facet joint osteoarthritis is "a type of spondylarthritis centered in facet joints, with disk degeneration and pain; it is most common in the lumbar region and also occurs in the cervical region.  Called also facet or facet joint arthritis and facet or facet joint arthropathy." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1344 (32nd ed. 2012).  Accordingly the Board recognizes that mild facet joint arthropathy (arthritis) qualifies as arthritis, and therefore a chronic disease under 38 C.F.R. § 3.309(a).  As such, 38 C.F.R. 
§ 3.303(b) applies to the lower back disability issue on appeal.  Walker, 708 F.3d 1331.

The Board finds that the Veteran experienced various "events" during service potentially impacting the low back, though the evidence does not show an in-service injury or disease of the low back during service.  According to the DD Form 214, the Veteran served as a military police officer in an "imminent danger pay area."  Specifically, in the May 2011 Notice of Disagreement (NOD), the Veteran advanced experiencing back pain in service due to wearing heavy armor, bouncing while riding in military vehicles, and carrying excess weight.  Although the service treatment records are silent regarding lower back pain, in the above-referenced May 2011 NOD the Veteran plausibly advanced not seeking treatment in service because no doctor was stationed in the area and no treatment other than over-the-counter medication was available.  

The Board finds that the weight of the medical and lay evidence of record is at least in equipoise on the question of whether the Veteran experienced "continuous" symptoms since service separation of lower back arthritis to warrant presumptive service connection for the chronic disease of arthritis under 38 C.F.R. § 3.303(b).  The Veteran was honorably discharged in August 2009, and immediately filed a VA benefits claim indicating low back pain.  The Veteran submitted private treatment records from emergency room visits in November 2009 and December 2009 that show reports of low back pain, required medical treatment, and resulted in medical approval to miss work.  An April 2010 VA general medical examination diagnosed lumbago (back pain), but gave no opinion or rationale as to the cause of the back pain.  In March 2011, a private chiropractor examination report conveys the Veteran was diagnosed with a back disability, and noted the Veteran's report of intermittent pain of 7 out of 10 on the pain scale.

In June 2013, at a hearing before a Decision Review Officer (DRO), the Veteran advanced that the back pain was chronic, had been occurring during and since service, and was getting worse.  The evidence of record, both lay and medical, reflects that the Veteran has complained of low back pain since service.  The private treatment records referenced above showed continual medical treatment for lower back pain since service separation: initially from emergency room visits in 2009 prompted by back pain, then to a March 2011 private medical diagnosis a lower back disability, and most recently to a March 2014 private medical diagnosis of arthritis of the lumbar spine, as mild facet joint arthropathy.  

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran experienced "continuous" symptoms since service separation of arthritis of the lumbar spine.  As such, the criteria for presumptive service connection for arthritis under 38 C.F.R. § 3.303(b) based on "continuous" post-service symptoms have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As service connection is being granted on a presumptive basis, there is no need to discuss entitlement to service connection on a direct or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014).

The Board notes that the evidence of record indicates that the Veteran has other diagnosed lumbar spine disabilities, including DDD and lumbago.  Where a veteran is diagnosed with multiple back/spine disabilities, and it is unclear from the record which symptoms are attributable to each distinct disability, the Board is precluded from differentiating between the symptomatology and the disabilities.  See Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam).  In this case, the Board is unable to differentiate the symptomatology of the arthritis from the symptomatology of the DDD, or lumbago, or any other back disability.  As such, the Board has attributed all identified back disability symptomatology and impairment to the now service-connected arthritis, and the RO should consider all of the Veteran's lumbar spine symptomatology and impairment when assigning an 

initial disability rating.  For these reasons, the Board need not consider whether service connection is also warranted for DDD of the lumbar spine, lumbago, or any other back disability.


ORDER

Service connection for arthritis of the lumbar spine is granted. 



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


